     Case 8:20-cv-02098-KES Document 15 Filed 12/22/20 Page 1 of 1 Page ID #:61




 1                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                   CENTRAL DISTRICT OF CALIFORNIA

10    DAMIEN MINNA,                                     ) Case No.: 8:20‐cv‐02098‐KES
                                                        )
11                Plaintiff,                            )
                                                        ) ORDER
12       v.                                             )
      DANA POINT PLAZA RE HOLDINGS, LLC, a              )
13    Delaware Limited Liability Company; THAI          )
      DARA INC., a California Corporation,              )
14                                                      )
                                                        )
15                Defendants.                           )
16
17                                                 ORDER
18
19            The Court hereby vacates all currently set dates, with the expectation that the parties

20    will file a Joint Stipulation for Dismissal within 60 days.

21    IT IS SO ORDERED.

22
23    Dated: December 22, 2020            _____________________________________
                                          HONORABLE KAREN E. SCOTT
24                                        United States Magistrate Judge
25
26
27
28
      Notice of Settlement               ‐1‐                 8:20‐cv‐02098‐KES
